Title: To George Washington from Joseph Reed, 5 June 1780
From: Reed, Joseph
To: Washington, George



Dear Sir
Philad. June 5. 1780.

Your kind & truly obliging Favour of the 28th Ult. came safely to Hand, & the oftner I peruse it the more fully sensible I am of the Justice & Importance of its Contents. I do not know by what Means the expected Assistance from France has been procured, but it will certainly give a Complexion to the Alliance in future accordi[n]g to the Reception it meets with here. I should be very apprehensive from the different State of Improvement of the two Countries & Perverseness of human Nature which often leads us to expect more than can be obtained & be chagrined at the Disappointment, that with all possible Attention & Care, Difficulties will arise, & that it will greatly add to the Burthen laid upon you. But if they should want Necessaries when the Country abounds in them we shall justly forfeit every Pretension

to Respect & Friendship, & become contemtible not only to them but to the World & even to ourselves. Our Difficulties lay with the rich & not with the Poor, while the War was conducted with Emissions the Aid of the former was not wanted, that of the latter was to be had & may be had now upon the same Terms: that is giving them a Support for their Labores; but to fight & starve, or work & starve, are equally impracticable. In my Opinion we have in some Degree miscalculated the Ability of the Country, & entirely the Disposition of the People to bear Taxes, in the necessary Extent—The Country not immediately the Seat of either Army, is richer than when the War began: but the long Disuse of Taxes, & their natural Unpalatablness have embarassed the Business exceedingly, & Tories, grumbling Whigs, & Party, have all thrown in their Aid to increase the Discontent. These Circumstances, which it was impossible to foresee in their full Extent, made a foreign Loan a Matter of great Importance, & even of indispensable Necessity: & if any Thing has been omitted to obtain it which we may yet retrieve, I should hope no Time will be lost—The Failure of the Eastern States to supply Beef will be attended with some disagreeable Effects here, for all the Money we had or expected soon, has been furnished to procure this Article & of course our Means of procuring Flour proportionably diminished The State made an Effort on this Account which no other has equalled, as they mortgaged an Estate belonging to the Publick in the Neighbourhood of this City for the special Purpose of supplying the Army, leaving the Taxes for the general Use of the United States: But this Money tho secure in every other Event than that of our failing in the Contest, & drawing an Interest has met with Embarassments & Opposition partly from interested & partly from other Motives, which have very much delayed the Supplies. We have at length got in Motion & I hope shall be able to get a Supply of Flour for the Summer, but the Shock Paper Money has received, subjects all our Resources to the Caprice of interested or perverse Individuals, more than is consistent with our Safety or Honour.
The Address of the Committee accompanied with a Letter from yourself came at a seasonable Moment, just as the House of Assembly was about to rise: they immediately passed a Law for raising two Men out of every Company of Militia which I had endeavoured but in vain to effect last Springe. this will produce about 1000 Men from the whole State about 600 of which will go to fill up the Ranks of the Continental Army—the Remainder we must endeavour to throw upon the Frontiers or some of our oldest & most established Counties are in Danger of becoming a Frontier. In short there is no pacifying them without a Body of Troops tho Experience has long decided how inadequate a

defensive War is for Support against the Indians. The Representation of the Distress for Want of Meat producd an immediate Exertion, of which I hope the Benefit must be felt by this Time. It is true many of the Cattle are not fit for Slaughter, but they are the best we have. It was thought best to continue this Business at least for some Weeks, in order to have a Stock in Possession, & of Consequence they will be continued for some Time proceeding to Camp—upon this Principle that if you have none better, these must serve & if you have, the Season of the Year will admit their being kept till they are better. We had proceeded thus far, & there seemed to be a very good Disposition in all to advance the necessary Measures with as much Expidition as deliberative Bodies usually do, or are capable of. The vesting extraordinary Powers in the executive was not so well relished, & it was too delicate a Subject to be much press’d by me, especially as there appeared some Reluctance on this Point. And it is probable the House would have adjourned without touching upon it had it not been so forcibly urged in your private Letter. I was extremely embarassed I did not see any Chance of its being done but by letting them know that it was deemed by you a Matter not of mere Importance, but of indispensable Necessity This was done in a Manner the most guarded & confidential, & had the desired Effect as they have vested the executive with the Power to declare Martial Law so far as they shall deem necessary, & which gives us a Power of doing what may be necessary without attending to the ordinary Forms of Law. I have the Pleasure to observe the Measure is generally satisfactory, and as we shall endeavour to exercise it with Prudence & Moderation I hope it may be productive of the good Effects expected from it. The Loss of Charlestown with its Garrison & Stores which I think a very probable Event, notwithstandi[n]g the sanguine Hopes of some, & Doubts of others, will, it must be presumed rouse us from the Insensibility with which we have hitherto carried on the War since 1777. And yet the Scene is so distant, & the Danger apparently remote that I am not certain of this Effect. The Arrival of a few Vessels from Statia, or Capture of as many, seems to be an Event more interesti[n]g than an Advantage gained or lost by the Enemy, however considerable—And our Country Friends find their Patriotism abate as their Interests are affected by Duties, or Taxes. I am inclined to think some Stroke of adverse Fortune necessary, & that lasting good may flow frm it—for pretend what we may, the Country is much recovered from the Distress of the War, & really has the three great Requisites of War, Men, Provisions & Iron, if not in Abundance, in sufficiency for all our Wants our only Difficulty is to draw them forth, & for this two Things are essentially necessary viz. Union among the States generally, & particularly—The Parties in Congress have weakened the Influnce, & lessened the Weight of that Body, & the internal Divisions

have had the like Effect on the Governments, so that every Measure however necessary for the general Good has been timid feeble & languid, each fearing to give his Adversary some Advantage—while the disaffected & mercenary have raised their Heads with an astonishing Degree of Insolence, to the great Discouragement of the Whigs especially in the midling & lower Classes of Life, who having been distressed by their Attachment to our Cause, & their Minds neither feeling, or perhaps capable of feeling what is called Liberality of Spirit towards an Enemy, have been mortified to find themsel⟨ves⟩ no way distinguished but by their Sufferings. It is clear that the Royal Cause both in this State, & Maryland derives great Advantage from the Divisions of th[e] Whigs, for in the Rage & Discontent of Party, Auxiliaries are so acceptable that we are not apt to scrutinize their Motives, & Principles too narrowly. Upon these Considerations I have ever thought it a most necessary Duty to sacrifice as far as I am capable, any smaller Resentments & far from declining the Paths of Peace to seek them. I have made more Advances than one—the exposing my Life to save that of my principal Enemies, when they would otherwise have fallen a collective Sacrifice to their own Imprudence, & to popular Resentment tho an Act of Duty in my Station, might have been evaded on many plausible Pretexts—But it seems to be the Allotment of Providence that in this Respect I am to be unhappy. Conceiving it a proper Time to unite, & make a great & general Effort for our national Safety & Honour, a few Days before I was favoured with your Sentiments on this Subject, waiving all Sorts of Punctilio, I made a direct Overture. I can only say it was not accepted: but it was of so explicit, & unequivocal a Nature as to leave no farther Ground, unless Time & a Change of Circumstances should produce it. I am however happy to find that I have met your Opinion in this Respect, & beg you to believe not only that I was sincere on that Occasi[o]n, but that as th[e] publick Good & your Ease appear connected in some Degree with it I shall embrace any favourable Oppy to renew it.
I feel, exceedingly feel for the Peculiarity of your Situation, my dear Sir, & also fear that your Health may suffer in the Conflict. But when I consider what just Conceptions you have of the Importance of the Prize for which we contend, the Progress already, & the abounding Affection & Confidence of the Country—I cannot but believe you may draw great Consolation & Support that the present Difficulties will lay a Foundati[o]n for some System of solid Supply, & just Consideration of the Army, which has been too generally viewd thro a very mistaken Medium. For myself I shall only add that the same Motives which led [me] to leave domestick Enjoyments & lucrative Ease in 1775 & partake your early Exertions, now strngthned by more Knowledge & warmer Attachement will induce me to strain every Nerve & run every Risque

to promote the publick Service as the most acceptable Testimony I can give you of the Truth of these Professions. And if there is any particular Case or Occasi[o]n which from Want of Knowledge or Informati[o]n I may be likely to overlook I shall esteem it a particular Favour to be honoured with a few Lines, & to which I shall pay the most special & animated Attention.
I think it very happy that Major Lees Corps is in the Vicinity of this Place as in Case of an Emergency they may be wanted to execute Measures which tho necissary are unpalatable, & often ill executed where the Feelings of Acquaintance, & personal Friendship operate against the publick Measures. They are in exceeding good Quarters, on the best Te[r]ms with the Inhabitants, & I presume must be far too late to render any Assistance to our Friends in the South.
Mrs Reed who is pretty well recovered returns her respectful Regards & Thanks to Mrs Washingtn & yourself for your polite Attenti[o]n in which I beg Leave to include mine & am with the most unfeigned Respect & Esteem Dr Sir Your Obliged & most Obedt Hbble Serv.

Jos. Reed

